Case 4:20-cv-00896-ALM-KPJ Document 5-1 Filed 11/25/20 Page 1 of 2 PageID #: 32




   1
                                         Exhibit A
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                           COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                       PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                 - 12 -
Case 4:20-cv-00896-ALM-KPJ Document 5-1 Filed 11/25/20 Page 2 of 2 PageID #: 33



       1   FACEBOOK                                                                                       Q          G>

    2
    3                                                                            Total spent by Page on ads about social
                                                                                 issues, elections or politics
                                                                                 May 7, 2018 - Nov 22, 2020
    4                                                                            United States

                             Michael oates
    5                                                                                                                 $9,941
                                                                                                                 Sea spend datarls

    6                                                                            Recen ly spent by Page on ads about
                                                                                 social issues, elections or poli ics

    7         P ge has been deleted
                                                                                7 days * Nov 16 - Nov 22, 2020
                                                                                United States


    8                                                                                                                        $o
    9
   10
   11                                                                           Total spent by Page on ads about social
                                                                                issues, elections or politics
                                                                                May 7, 2018 - No 22, 2020
   12                                                                           Unite States


  13                         DC Chronicle News
                                                                                                                          $605
                                                                                                                 See pen details

  14                                                                            Recently spent by Page on ads abou
                                                                                social issues, elections or politics
  15                                                                            7 days • No 16 - Nov 22; 2020
              Page has been d leted                                             United States

  16                                                                                                                        $o
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                      COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                                PLAINTIFF 'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                           - 13 -
